Case 2:20-cv-02874-AB-SK Document 50-4 Filed 06/26/20 Page 1 of 1 Page ID #:543



  1
  2
  3
  4
  5
  6
  7
  8                    IN THE UNITED STATES DISTRICT COURT
  9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      ADAM BRANDY; ET AL.,                       2:20-cv-02874-AB-AK
 12
 13                         Plaintiffs, [PROPOSED] ORDER GRANTING
                                        STATE DEFENDANTS’ EX PARTE
 14            v.                       APPLICATION TO EXTEND
 15                                     TIME TO RESPOND TO FIRST
                                        AMENDED COMPLAINT BY 12
 16                                     DAYS
 17   ALEX VILLANUEVA; ET AL.,
                                        JUDGE: Hon. André Birotte Jr.
 18                       Defendants.
 19

 20
            Good cause having been shown, the Court hereby GRANTS the ex parte
 21
      application of Defendants Gavin Newsom, California Governor, and Sonia Y.
 22
      Angell, California Public Health Officer and ORDERS that their time to respond to
 23
      the First Amended Complaint (Dkt. No. 9) is extended by 12 days, to and
 24
      including July 6, 2020.
 25
 26   Dated:      June ____, 2020            ___________________________
 27                                          Hon. André Birotte Jr.
                                             United States District Judge
 28


                     Order Granting Ex Parte Application to Extend Time (2:20-cv-02874-AB-AK)
